Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (drawn to the spherical/ball-type valve member of at least Figs. 15-21 and drawn to claims 9-18) in the reply filed on 10/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.
Claims 9-18 will be examined under the merits.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrucci (EP 0198129) in view of Resek (US 2,661,926).
Regarding claim 11, Dorrucci (EP 0198129) teaches in Figs. 1-5 (see at least Figs. 1-3) a diverter valve comprising: a valve body (body 10); an inlet (axial aperture 16); a plurality of outlets (radial apertures 11, 13, 15, 17); an internal cavity (see the interior space within the body 10) to which the inlet and the outlets are connected; and a valve member (ball type closure plug 12) which is movably positioned in the cavity, the valve member comprising a through bore (channel 20) which is configured to connect the inlet with a corresponding one of the outlets for each of a plurality of operative positions of the valve member (the rotary ball valve is a diverter valve allowing the selective connection between the axial inlet 16 to one of the four radial outlets 11, 13, 15, 17); whereby in operation of the diverter valve, the valve member is movable between its operative positions to selectively connect the inlet with any one of the outlets; wherein the through bore comprises a first end (see the end of channel 20 toward inlet 16) which is connected to the inlet and a second end (see the end of the channel towards one of the outlets) which is connectable to a respective outlet for each operative position of the valve member; wherein the valve member is rotatably supported in the cavity about an axis of rotation (in Fig. 1, see the vertical axis) which is coaxial with the inlet; wherein the valve member comprises a spherical portion (see the spherical portion which engages the seat assemblies at the outlets) and wherein the valve member is supported in the cavity between a first (sleeve 19) and second (cover 14) retainer members which are secured to the valve body on axially opposite ends of the valve member, wherein the inlet extends through the first retainer member and wherein the valve member is connected to a valve stem (rotatable pin 18) which extends through the second retainer member. The device of Dorrucci fails to disclose the limitations of “the through bore comprises an inlet branch which extends through the valve member coaxially with the inlet and an outlet branch which extends through the spherical portion from the inlet branch”. However, rotary ball diverter valves comprising a twin branch through bore structure as claimed is known in the art.
Resek (US 2,661,926) teaches in Figs. 1-5 of another example of a rotary ball valve assembly comprising at least a body 1, an inlet/axial port 17, at least two radial/outlet ports 4-5 and a rotary ball plug 3 comprising an L-shaped/twin-branched through-bore with an axial branch 19 in constant fluid communication with the inlet and a radial branch 18 facing one of the selected outlets. Such an arrangement allows fluid to be routed from the inlet portion to the outlet through the twin branched through-bore of the ball valve.  
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the shape of the through-bore 20 of the device of Dorrucci to have a L-shaped/twin-branched through-bore such as by having an axial/inlet branch 19 which extends coaxially with the inlet and an radial/outlet branch 18 which extends through the spherical portion of the valve plug from the inlet branch in a similar manner as taught by Resek, since such a modification is a known alternative design/shape that allows fluid to be effectively diverted from a single axial inlet to a selected one of a plurality of radial outlets in the same manner as the original design by Dorrucci (see also MPEP 2144.04 IV. B.). Thus, the device of the combination of Dorrucci in view of Resek meets all the limitations of claim 11.
Regarding claim 15 and the limitation of the diverter valve of claim 11, wherein the spherical portion is positioned between a plurality of valve seats (see the valve seat assembly comprising at least inner seat 22, outer seat member 26, sealing ring 30 and 24, ring 28 and spring 32), each of which is positioned at an intersection of the cavity and a corresponding outlet, and each of which includes a seat bore (the bore of the inner seat 22 which allows fluid to flow from the inlet to the selected outlet) which is aligned with the outlet and an annular sealing face (the portions that valve seat assembly that engages the ball plug 12) which is configured to sealingly engage the spherical portion; the device of the combination meets this limitation as shown in at least Figs. 1 and 3 of Dorrucci.  
Regarding claim 16 and the limitation of the diverter valve of claim 15, wherein each outlet is formed in a corresponding outlet spool which is connected to the valve body and comprises an end connection; the device of the combination meets this limitation as shown in at least Figs. 1-3 of Dorrucci with each outlet having connections flanges/spools 21, 23, 25 and 27 for the connection of the valve to fluid conduits and with a portion of the connection flanges having “mandrels” which are received and connected to the body 10.  
Regarding claim 17 and the limitation of the diverter valve of claim 16, wherein each outlet spool comprises an outlet mandrel which is configured to be received in a corresponding outlet bore in the valve body, and wherein each valve seat is retained in the valve body by a corresponding outlet mandrel; the device of the combination meets this limitation as shown in at least Figs. 1-3 of Dorrucci with each outlet having connections flanges/spools 21, 23, 25 and 27 for the connection of the valve to fluid conduits and with a portion of the connection flanges having “mandrels” which are received and connected to the body 10.    
Regarding claim 18 and the limitation of the diverter valve of claim 17, wherein each valve seat is slidably supported in at least one of the outlet bore and the outlet mandrel, and wherein the diverter valve further comprises a plurality of seals, each of which is slidably supported and sealingly engaged between an outer diameter surface of a corresponding valve seat and at least one of the outlet bore and the outlet mandrel; the device of the combination meets this limitation as shown in at least Figs. 1-3 of Dorrucci with each seat assembly comprising a seal ring 24 placed between an outer diameter surface of the valve seat and the outlet bore to provide a fluid tight connection.  

Allowable Subject Matter
Claims 9-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art are: Scattini (US 2014/0203203), Mentzel (US 11,079,034), Morello (US 10,982,779), Chen (US 10,072,763), Ricard (US 9,915,359), Sakaki (US 5,988,220), Tupper (US 5,906,224), Corbin (US 4,685,488), Koch (US 4,572,239), Herbert (US 4,084,785), Matausek (US 3,735,956), Rawstron (US 3,345,032), Resek (US 2,661,926), Seveso (US 2011/0147635), Ma (CN 108458134), Liu (CN 106641343), Labrousse (FR 2848281) and Dorrucci (EP 0198129). Scattini, Mentzel, Morello, Chen and Ricard teaches various examples of double piston type valve seat used for ball valves similar to a feature of the claimed invention. Sakaki, Tupper, Corbin, Koch, Herbert, Matausek, Rawstron, Resek, Seveso, Ma, Liu, Labrousse and Dorrucci teaches of various examples of multi-way ball valves comprising at least a single axial inlet and a plurality of radial outlets similar to applicant’s general invention. Notice that while the prior art, in particular Dorrucci, Labrousse and Resek, comprises similar overall construction to applicant’s invention, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure of the valve member (510), the first and second retainer members (530, 532), the inlet spool (566), the first and second annular lips of the valve member (558, 560) and the first and second trunnion portions of the valve member (522, 524) and their structural interaction with each other as claimed in claims 9-10 and 12-14 and as shown in at least Fig. 16 of the application. 

Conclusion
The cited prior art listed in the PTO-892 and not relied upon are references that were either previously cited in parent/co-pending cases, cited by International reports and/or cited by the examiner as being relevant art to the claimed invention or to applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753